Citation Nr: 0629440	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-34 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the RO's May 9, 1995 decision awarding an 
effective date of October 25, 1991 for entitlement to a total 
disability evaluation due to service connected disability 
(TDIU) was the product of clear and unmistakable error (CUE).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1970.  He died on May [redacted], 2001.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A final RO rating decision dated November 2001 denied a 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that the cause of the 
veteran's death, esophageal cancer, was not incurred in or 
aggravated by service nor could be presumed to have been 
incurred in service as a result of exposure to herbicides.

2.  Evidence of record since the RO's November 2001 rating 
decision is new and material as it includes medical opinion 
that the veteran's cause of death is related to his exposure 
to herbicides in service.

3.  The preponderance of the evidence establishes that the 
cause of the veteran's, esophageal cancer, metastatic 
carcinoma of the stomach possibly of hepatic origin and/or 
pancreatic carcinoma, was not present in service, manifest 
within one year from his discharge from service, or causally 
related to his exposure to herbicides.

4.  The RO's May 9, 1995 decision awarding an effective date 
of October 25, 1991 for entitlement to TDIU was not based on 
CUE as it represented a reasonable application of the known 
facts to the law then in existence; the effective date of 
award assigned was based upon the date of claim for an 
increased rating.

5.  At the time of the veteran's death on May [redacted], 2001, 
service connection had been granted for chronic 
undifferentiated schizophrenia rated as 70% disabling since 
April 1, 1978, residuals of malaria rated as noncompensable 
since September 15, 1970 and an award of TDIU in effect since 
October 25, 1991.


CONCLUSIONS OF LAW

1.  A November 2001 RO rating decision, that denied a claim 
of entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302(b) (2001).

2.  New and material evidence has been received since the 
RO's November 2001 rating decision denying a claim of 
entitlement to service connection for the cause of the 
veteran's death; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Service connection for the cause of the veteran's death 
is denied.  38 U.S.C.A. § 1110, 1116, 1310; 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005); 68 Fed. Reg. 
27,630 (May 20, 2003).

4.  The RO did not commit CUE in its May 9, 1995 decision 
awarding an effective date of October 25, 1991 for 
entitlement to TDIU.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (1994).

5.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005); 65 Fed. Reg. 3388 
(Jan. 21, 2000); Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for cause of death

In the most recent supplemental statement of the case (SSOC) 
dated February 2006, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death on the merits.  Historically, an RO rating 
decision dated November 2001 denied a claim of entitlement to 
service connection for the cause of the veteran's death on 
the basis that the cause of the veteran's death, esophageal 
cancer, was not incurred in or aggravated by service nor 
could be presumed to have been incurred in service as a 
result of exposure to herbicides.  The appellant submitted a 
timely notice of disagreement (NOD) on December 31, 2001, and 
she was provided a statement of the case (SOC) on February 
21, 2003.  She had 60-days from the date of mailing of the 
SOC to file a substantive appeal prior to the decision 
becoming final.  38 C.F.R. 20.302(b) (2001).  A substantive 
appeal was not received within the 60-day period, and the 
claim became final.  38 U.S.C.A. § 7105(c) (West 1991).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  The veteran filed her 
application to reopen on April 28, 2003, and this appeal 
ensues from the RO's June 2003 rating decision declining to 
reopen the claim.  In the February 2006 SSOC, the RO 
adjudicated the claim on the merits.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. 
45630 (Aug. 29, 2001).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  For purposes of reopening a claim, the 
claimant only need to submit evidence which is new and 
material regarding the basis, or issue at hand, for the 
previous final denial.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

 (a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

 (b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

 (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2005).  See 38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, such as malignant tumors, which manifest to a 
degree of 10 percent or more within one year from separation 
from active service may be service connected even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2005).

The veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  VA 
currently recognizes the following diseases as associated 
with exposure to herbicides:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; Chronic lymphocytic leukemia; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea 
tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
(The term "soft-tissue sarcoma" includes Adult 
fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor 
of tendon sheath; Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular 
and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; 
Clear cell sarcoma of tendons and aponeuroses; 
Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; and Malignant 
ganglioneuroma.

See 38 C.F.R. § 3.309(e) (2005).

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent:

Hepatobiliary cancers; Nasopharyngeal cancer; Bone and 
joint cancer; Breast cancer; Cancers of the female 
reproductive system; Urinary bladder cancer; Renal 
cancer; Testicular cancer; Leukemia (other than chronic 
lymphocytic leukemia); Abnormal sperm parameters and 
infertility; Parkinson's disease and parkinsonism; 
Amyotrophic lateral sclerosis; Chronic persistent 
peripheral neuropathy; Lipid and lipoprotein disorders; 
Gastrointestinal and digestive disease; Immune system 
disorders; Circulatory disorders; Respiratory disorders 
(other than certain respiratory cancers); Skin cancer; 
Cognitive and neuropsychiatric effects; Gastrointestinal 
tract tumors; Brain tumors; Light chain-associated 
amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.

68 Fed. Reg. 27,630 (May 20, 2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran served on active duty from December 1969 to 
September 1970.  He served in the Republic of Vietnam during 
the Vietnam area for a period of one (1) year and seven (7) 
months.  He is presumed to have been exposed to an herbicide 
agent during his Vietnam service, to include 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6) (2005).

The veteran died on May [redacted], 2001 with the cause of his death 
identified as esophageal cancer on his death certificate.  No 
additional causes were identified as contributing to his 
death.  His VA clinic records include a March 2001 biopsy 
diagnosis that the esophageal mass was most likely a source 
of metastasis to the liver.  A computerized tomography (CT) 
scan of the thorax in April 2001 resulted in an impression of 
esophageal thickened distal esophagus with multiple liver 
metastases consistent with diagnosis of metastatic esophageal 
carcinoma.  He carried this impression until the time of his 
death.

An autopsy was performed on the veteran in May 2001 by 
William R. Anderson, M.D., of Forensic Dimensions, who 
initially identified the provisional anatomic diagnoses as 
follows:

1.  Adenocarcinoma consistent with gastric primary
     a.  esophageal tumor extension, extensive
     b.  extensive metastatic disease: liver, spleen, 
peritoneal cavity
     c.  prominent peritoneal seeding with inflammation
     d.  multiple foci of tumor necrosis

2.  Carcinoma of the head of the Pancreas
     a.  well-differentiated adenocarcinoma
     b.  focal extension to peripancreatic fat

3.  Early Pulmonary Alveolar Damage
a.  Scattered areas of hyaline membrane formation 
with foci of acute inflammation

Dr. Anderson identified the cause of death as metastatic 
carcinoma of stomach with second primary tumor involving head 
of pancreas.

An addendum by Dr. Anderson reads as follows:

PROVISIONAL ANATOMIC DIAGNOSIS

Addendum:  The presence of two rather distinct 
and unusual tumors, one involving the gastro-
esophageal area, possibly of hepatic origin, and 
the other involving the pancreas, in the setting 
of an individual with a history of exposure to 
Agent Orange (with accompanying Dioxin 
contamination), raises a significant concern 
relative to the potential contribution of the 
chemical to the oncogenesis of the tumors.

The presence of Dioxin in humans and animals has 
been causally linked to the development of 
hepatic tumors in a number of studies.  With the 
history of exposure present in this patient, the 
development of these particular tumors would 
strongly suggest that the Dioxin can, at least, 
be partially implicated etiologically, in the 
death.

A July 2003 report by Dr. Anderson, sent to VA, includes the 
following opinion:

Examination of [the veteran] at autopsy revealed 
the presence of two distinct tumors.  The first was 
a poorly-differentiated carcinoma having the 
features of a papillary tumor of glandular origin.  
While exhibiting a distribution suggesting an 
origin in the lower esophagus or antrum area of the 
stomach, the areas of papillary glandular changes 
seen in the histology of the tumor cannot 
completely rule out a hepatic tumor, possibly of 
bile duct origin-although the stomach appears to 
be the more likely site of origin.

The second tumor was found to have originated in 
the head of the pancreas, and shows a pattern 
histologically different from the peri-esophageal 
mass.  It is clear from review of the medical 
records that these tumors developed over a period 
of time, and explain the prominent weight loss 
which this patient experienced between 06/27/2000 
(weight=195 lbs) and 03/29/01 (weight=161.5 lbs).  
Unfortunately, no clinical evaluation of the 
underlying etiology was performed until shortly 
before the patient's death.

It is the presence of simultaneous tumors in an 
individual having been exposed to an agent such as 
Dioxin which has a well-documented link with a 
number of tumors that is most significant.

The most prevalent theory of oncogenesis within the 
scientific community at this point is that tumors 
develop as a result of insults to parts of the 
immune system, which in turn results in the loss of 
the normal 'control' mechanisms that prevent 
potentially malignant cells from surviving and 
propagating.  It is generally believed that cells 
develop frequently in normal individuals that have 
the potential for malignant transformation.  The 
healthy immune system, however, prevents their 
replication.

The loss of this 'programmed cell death' control, 
or apoptosis as it is known, allows tumors to 
develop further.  Hence the increased malignancy 
rates in severely immuno-compromised people, such 
as those patients with AIDS.  

Dioxin has a demonstrated effect on the immune 
system, and the VA has recognized Malignant 
Lymphoma, Hodgkin's Lymphoma, and Multiple Myeloma 
as compensable diseases for those with Agent Orange 
Exposure.

This was the basis for the concern that the 
presence of simultaneous tumors implicated a 
compromise of the immune status of [the veteran].  
The undifferentiated nature of the peri-esophageal 
and hepatic tumor at this point precludes 
definitive determination of the primary site of 
origin, as indicated in both the preliminary and 
final reports of autopsy.  This should not be 
interpreted as contradictory.

Dioxin has been demonstrated to be concentrated in 
both liver and pancreas, with a particular 
propensity to be concentrated in the pancreas.  The 
VA guidelines have recently been expanded to 
include Diabetes Mellitus in the Agent Orange 
related diseases, reflecting the recognition that 
pancreatic injury may be related to prior exposure.

The laboratory testing performed on 03/28/01 
indicated an elevated blood sugar of 164 cm/dl, a 
finding that should have triggered further testing 
to rule in or out the presence of diabetes in [the 
veteran].  Review of the records which I have 
available, do not indicate that such an evaluation 
was done.

There was a significant amount of pancreas 
uninvolved with the tumor, suggesting that there 
was probably a more diffuse metabolic process - as 
is frequently found with increased pancreatic 
fibrosis as found in this autopsy.  In all 
likelihood, testing would have determined that [the 
veteran] was developing a diabetic condition.

Development of pancreatic malignancies in the 
setting of a damaged pancreas is well-known 
complication.  The development of a malignancy in 
an organ such as the pancreas, which tends to 
concentrate the potential oncogenic agent, 
certainly raises a high degree of suspicion as to a 
cause and effect relationship.

Additionally, enclosed find the section related to 
Dioxin published in Baselt's Disposition of Toxic 
Drugs and Chemicals in Man, for your reference.

The scientific article concerning Dioxin concentrations in 
individuals, metabolism, excretion and diseases linked to 
such exposure is associated with the claims folder.  This 
article was based upon references to scientific studies and 
articles published prior to 1990.

The RO's November 2001 rating decision denied the claim of 
entitlement to service connection for the cause of the 
veteran's death on the basis that the cause of the veteran's 
death, esophageal cancer, was not incurred in or aggravated 
by service nor could be presumed to have been incurred in 
service as a result of exposure to herbicides.  The evidence 
added to the record since the RO's November 2001 decision 
includes the July 2003 report from Dr. Anderson that 
attributes the cause of the veteran's death to his exposure 
to herbicides in service.  This evidence is new and material 
as it includes medical opinion that the cause of the 
veteran's death is related to event(s) in service, and speaks 
directly to the basis of the prior final denial.  The Board, 
therefore, has jurisdiction to review the claim on the 
merits.  38 U.S.C.A. § 5108 (West 2002).

The Board finds, by a preponderance of the evidence, that the 
cause of the veteran's, esophageal cancer, metastatic 
carcinoma of the stomach possibly of hepatic origin and/or 
pancreatic carcinoma, was neither incurred in or aggravated 
by service, manifest within one year from his discharge from 
service nor causally related to his exposure to herbicides.  
The veteran's death certificate listed the cause of his death 
as esophageal cancer.  Dr. Anderson, upon performing an 
autopsy of the body, has identified the cause of death as 
metastatic carcinoma of the stomach, possibly of hepatic 
origin, with a second tumor involving the pancreas.  Dr. 
Anderson has opined that the presence of two distinct and 
unusual tumors in the veteran raises the potential 
contribution of a chemical to the oncogenesis of the tumors.  
The opinion set forth by Dr. Anderson is supported by 
reference to a medical treatise article that references 
studies and articles published prior to 1990.

VA is required by law to establish presumptive service 
connection for a disease when it determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to 
or outweighs the credible evidence against the association) 
exists between exposure of humans to an herbicide agent and a 
disease.  38 U.S.C.A. § 1116(b)(1) (West 2002).  In making 
this determination, VA must take into account reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991 and all other 
available sound medical and scientific information and 
analysis.  38 U.S.C.A. § 1116(b)(2) (West 2002).  By law, VA 
is also required to set forth a determination that a 
presumption of service connection is not warranted.  38 
U.S.C.A. § 1116(c)(1)(B) (West 2002).

The best scientific and medical evidence available has 
determined that the credible evidence outweighs any 
association between exposure to herbicides and the cause of 
the veteran's death.  VA, upon review of the state of art of 
medical science and the most recent NAS report entitled 
"Veterans and Agent Orange: Update 2002" published on 
January 23, 2003, has determined that no positive association 
exists between exposure to herbicides and diseases such as 
hepatobiliary cancers, nasophayngeal cancer, renal cancer and 
gastrointestinal tract tumors.  68 Fed. Reg. 27,630 (May 20, 
2003).  The determination was based upon all available 
scientific studies, to include two studies reported in 2001 
involving workers at Dow Chemical and an environmental study 
of residents of Chapaevsk, Russia.  The opinion set forth by 
Dr. Anderson is based upon medical treatise material that is 
more than a decade old.  The Board places the greatest 
probative weight upon the state of the art medical and 
scientific determination by the NAS that no positive 
association exists between exposure to herbicides and 
diseases such as hepatobiliary cancers, nasophayngeal cancer, 
renal cancer and gastrointestinal tract tumors.  The benefit 
of the doubt rule is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of evidence is against 
claim).

Additionally, the record contains no competent evidence that 
the cause of the veteran's death, esophageal cancer and 
possibly cancer of hepatic and pancreatic origin, was first 
manifest in service or within one year from his discharge 
from service.  38 C.F.R. §§ 3.307, 3.309 (2005).  Other than 
the claimed associated with herbicides, there is no competent 
evidence that his cause of death is otherwise related to 
event(s) in service and/or as related to his residuals of 
malaria.  38 C.F.R. §§ 3.303(e) (2005).  See Combee v. 
Principi, 34 F.3d 1039, 1043 (1994).  The appellant's well-
intentioned belief as to a causal relationship holds no 
probative value as she is not deemed competent to speak to 
issues of medical diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (19920; 38 C.F.R. § 3.159(a) 
(2005).

II.  CUE - RO's May 9, 1995 decision

The appellant contends that the RO committed CUE in its May 
9, 1995 decision that awarded the veteran entitlement to TDIU 
effective October 25, 1991.  She refers to a June 1978 
psychiatric evaluation by Angel L. Rodriguez Gomez, M.D., who 
opined that "Due to actual mental status and previous 
psychiatric history, I do not believe this [the veteran] will 
be able to engage in productive labor in a foreseeable 
future."

The veteran was service connected for anxiety reaction with 
depressive features in an October 1971 rating decision.  He 
was assigned an initial 50% evaluation.  A Board decision 
dated November 1979 granted a 70% evaluation for service 
connected schizophrenia, but denied entitlement to TDIU.  
That decision included review of the entire claims folder, to 
include VA examination reports dated April 1971 and August 
1971, VA inpatient and outpatient treatment records up until 
December 1978, an employer statement, and two examination 
report from Dr. Rodriguez Gomez.  One of those examination 
reports is the July 1978 psychiatric evaluation cited by the 
appellant.  The Board's November 1979 decision denying TDIU 
constitutes a final decision.  38 U.S.C. § 4004(b) (1976); 38 
C.F.R. § 19.104 (1979).

The record next reflects that the veteran filed an 
application for an increased rating by means of a VA Form 21-
4138 filing received on October 25, 1991.  The RO obtained 
his VA clinic records that did not reflect any treatment for 
his psychiatric symptoms for the one-year period prior to the 
filing of his claim.  A February 1992 mental health 
consultation noted no acute symptoms.  He had two VA 
hospitalizations in March 1992 wherein he was reported to be 
psychiatrically stable.  An April 1992 VA consultation also 
noted him to be emotionally stable.  VA examination in June 
1992 was significant for findings of mild depression, vague 
memory and thoughts with some self-referential, persecutory 
and suicidal ideations as well as auditory hallucinations.  
He was deemed to have little insight into his condition.  
However, he was also noted to be alert and oriented.  The 
examination offered a diagnosis of chronic, undifferentiated-
type schizophrenia resulting in severe impairment of his 
psychological, social and vocational adaptability.  He was 
found not competent to manage his funds.  A Board decision 
dated April 1995 denied an evaluation in excess of 70% for 
chronic undifferentiated type schizophrenia, but granted 
entitlement to TDIU.

The RO's May 9, 1995 decision awarded the veteran entitlement 
to TDIU effective to October 25, 1991.  The RO notified the 
veteran of this decision by letter dated June 16, 1995, but 
he did not submit a timely NOD.  This decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302(a) 
(1994).  The appellant contends that the RO committed CUE by 
not assigning an earlier effective date of award.

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

The Board finds that the RO's May 9, 1995 decision awarding 
an effective date of October 25, 1991 for entitlement to TDIU 
was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence; 
the effective date of award assigned was based upon the date 
of claim for an increased rating.  The law extant in May 1995 
provided that the effective date of an award based on a claim 
for increase of compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1994).  An earlier effective date of award 
could only be assigned if the claim for an increase was 
received within one year of the date that the increase was 
factually ascertainable.  Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 
(Sept. 23, 1998).  

The Board's decision in November 1979 decision denying TDIU 
constituted a final decision.  An application for an 
increased rating was next received on October 25, 1991 which 
is the effective date of award assigned by the RO.  There is 
no document of record, such as a VA inpatient or outpatient 
clinic record, between the Board's November 1979 decision and 
the October 25, 1991 claim for an increase rating, that could 
constitute an informal claim for an increased rating or 
entitlement to TDIU.  See 38 C.F.R. §§ 3.157(b)(1)-(b)(3) 
(1994).

The evidence cited by the appellant, namely the July 1978 
letter from Dr. Rodriguez Gomez, had been considered by the 
Board at the time of its November 1979 decision and, in the 
context of all the evidence of record, the Board found that 
the veteran was not entitled to TDIU.  That finding of fact 
is res adjudicata.  The RO, at the time it awarded the 
effective date of award in May 1995, had before it no 
additional evidence of the veteran's treatment for his 
service connected psychiatric disability prior to the October 
25, 1991 effective date of award assigned.  The RO's factual 
determination that it was not factually ascertainable that an 
increase in disability occurred within one year of the date 
of filing of claim is supported by the evidence of record, 
and the appellant's disagreement with the RO's factual 
determination does not constitute a proper basis for a CUE 
claim.  Russell, 3 Vet. App. at 313-14.  The RO correctly 
applied the applicable law by assigning an October 25, 1991 
effective date of award based upon receipt of a claim for an 
increased rating.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1994); Harper, 10 Vet. App. at 126-
27.  The CUE claim, therefore, is denied.



III.  DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2005). 

The veteran was separated from service in September 1970.  
Service connection was granted for chronic undifferentiated 
schizophrenia rated as 70% disabling since April 1, 1978 and 
residuals of malaria rated as noncompensable since September 
15, 1970.  An award of TDIU was in effect since October 25, 
1991.  Service connection was not in effect for any other 
disabilities during the veteran's lifetime.  He died on May 
[redacted], 2001.  Accordingly, there are no service-connected 
disabilities that were rated by VA as totally disabling for 
a continuous period of at least 10 years immediately 
preceding the veteran's death, nor any that were 
continuously rated totally disabling for a period of not 
less than five years from the date of his discharge from 
active duty.  Additionally, the veteran was not a former 
prisoner of war.  

For these reasons, there is no legal basis for entitlement 
to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In so concluding, the Board 
recognizes the appellant's sincerity in pursuing her claim 
and her argument that the veteran's TDIU rating in effect 
falls just short of being in effect for the 10-year period 
prior to his death.  The Board, however, has no legal 
authority to award benefits not specifically authorized by 
Congress, and is obligated to decide cases based on the 
evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 
425 (1994) (holding that the Board is bound by the law and 
is without authority to grant benefits on an equitable 
basis).  Furthermore, the Board notes that the appellant's 
claim for benefits under 38 U.S.C.A. § 1318 was filed in 
June 2001.  The case, therefore, is controlled by the 
current provisions of 38 C.F.R. § 3.22 that restricts DIC 
benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation from VA for a period of 
time required by 38 U.S.C.A. § 1318 or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  38 C.F.R. § 3.22 (2005); 65 Fed. Reg. 3388 
(Jan. 21, 2000).  This amendment excludes the theory of 
"hypothetical entitlement" for establishing DIC benefits.  
Id.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  
The claim, therefore, must be denied as a matter of law.

IV.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Board finds that there has been substantial compliance 
with the notice requirements.  A May 8, 2003 RO letter 
satisfied elements (1), (2), and (3) for the cause of death 
claim and claim under 38 U.S.C.A. § 1318 by notifying her of 
the types of evidence and/or information necessary to 
substantiate her claims, and the relative duties on the part 
of herself and VA in developing her claims.  There was 
substantial compliance with element (4) as she was advised to 
tell the RO about any additional evidence she desired VA to 
obtain on her behalf, or to send in the requested evidence 
directly to the RO.  An October 21, 2003 SOC provided her the 
complete text of 38 C.F.R. § 3.159(b) with respect to her 
cause of death claim.  A February 6, 2006 SSOC provided her 
the complete text of 38 C.F.R. § 3.159(b) with respect to her 
cause of death claim and claim under 38 U.S.C.A. § 1318.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect 


in any decision by the Board that does not affect the merits 
of the issue or the substantive rights of the appellant shall 
be considered harmless and not a basis for vacating or 
reversing such determination).

In this case, there has been substantial compliance with the 
four notice content requirements, and any error in not 
providing a single notice to the veteran covering all content 
requirements constitutes harmless error in this case.  See, 
e.g., 38 C.F.R. § 20.1102 (2005).  The rating decision on 
appeal, the SOC, and the supplemental statements of the 
(SSOC's) told her what was necessary to substantiate her 
claims throughout the appeals process.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
her with specific information as to why her claims were being 
denied, and of the evidence that was lacking.  The appellant 
has responded to these notices by submitting medical opinion 
in support of her claim of entitlement to service connection 
for the cause of the veteran's death, and raised a CUE claim 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1318.  Thus, she has evidenced actual notice of the 
evidentiary requirements, and evidentiary deficits, in this 
case.  Thus, any notice deficiency that may have occurred in 
this case has resulted in harmless error.  38 C.F.R. § 
20.1102 (2005).  

As the claim for compensation service connection for the 
cause of the veteran's death and entitlement to benefits 
under 38 U.S.C.A. § 1318 have been denied, any question as to 
the appropriate effective date of award is moot.  See 
Mayfield, 444 F.3d 1328; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Furthermore, the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. 
Cir. 2001).  The claim of entitlement to benefits under 
38 U.S.C.A. § 1318 was denied as a matter of law, and the 
notice requirements do not apply where an interpretation of 
law is dispositive to the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 
542 (2002).
 
Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to her.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and all VA records 
identified as relevant to the claims on appeal.  VA has 
published a federal notice determining that no positive 
association exists between exposure to herbicides and 
diseases such as hepatobiliary cancers, nasophayngeal cancer, 
renal cancer and gastrointestinal tract tumors.  68 Fed. Reg. 
27,630 (May 20, 2003).  The Board is bound by the findings in 
this determination.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, there is no duty to obtain medical opinion in this 
case.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence 
and information of record, in its totality, provides the 
necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating her claims.




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim that the RO's May 9, 1995 decision, which awarded 
an effective date of October 25, 1991 for entitlement TDIU, 
should be revised or reversed on the grounds of CUE is 
denied.

The claim of entitlement to DIC under the provisions of 38 
U.S.C. § 1318 is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


